DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on February 28, 2022 amends claims 1, 6-10, 12-13, 15, 17-18, and 20.  Claim 16 has been cancelled and new claim 22 has been added.  Claims 1-10, 12-15, and 17-22 are pending.

Response to Arguments
Applicant's arguments filed on September 27, 2021 have been fully considered but they are not persuasive with respect to the amendment to independent claim 17.  Sahay and Warren in combination with newly cited reference, Douglas et al. (US 2017/0006429), teach the newly presented limitations in claim 17.  

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the words “radio frequency identification (RFID) readers located at the first merchant physical location and the second merchant physical location” should be rewritten as follows:  “radio frequency identification (RFID) readers located at each of the first merchant physical location and the second merchant physical location”.
Appropriate correction is required.

Allowable Subject Matter
Independent claims 1 and 10 are allowed.  Claims 2-9, 12-15, and 21-22 are allowable because they depend on allowable independent claims 1 and 10.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 17-20 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “wherein the first wait time and the second wait time are determined using the real-time energy consumption data and a real-time merchant staffing level relative to a predetermined merchant staffing level at each of the first merchant physical location and the second merchant physical location, the real-time merchant staffing level determined based on tracking data received from a personnel tracking system that tracks employee time and attendance at respective ones of the first merchant physical location and the second merchant physical location” in claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Warren et al. (US 2015/0032277) and further in view of Douglas et al. (US 2017/0006429).
Regarding claim 17, Sahay teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving a query for directions to a first merchant physical location; (see Sahay at [0024] which discloses generation of a query corresponding to the location at which a request for planning guidance is generated)
responsive to receiving the query, determining, by the system provider device, a first travel time to the first merchant physical location and a second travel time to the second merchant physical location, determining a first wait time at the first merchant physical location and a second wait time at the second merchant physical location, wherein the first wait time and the second wait time are determined [using the real-time energy consumption data and a real-time merchant staffing level relative to a predetermined merchant staffing level at each of the first merchant physical location and the second merchant physical location, the real-time merchant staffing level determined based on tracking data received from a personnel tracking system that tracks employee time and attendance at respective ones of the first merchant physical location and the second merchant physical location]; determining that a first total time using the first travel time and the first wait time is shorter than a second total time using the second travel time and the second wait time; (see Sahay at [0046] which discloses that a total trip time may be calculated based on both the predicted wait time and a predicted travel time.  Sahay at [0046] further discloses that the computer-based device may include search functionality that enables the user to select a start location, one or more potential destinations, and one or more expected travel windows, and then compare the corresponding predicted wait times and/or the total trip times; Examiner maps the one or more potential destinations to first merchant and second merchant physical locations.  Accordingly, the Examiner maps the travel time and the wait time associated with traveling to a first of the one or more potential destinations to the recited first travel time and the recited first wait time; likewise, the Examiner maps the travel time and the wait time associated with traveling to a second of the one or more potential destinations to the recited second travel time and the recited second wait time.  Sahay at [0068] further discloses that predicted wait times may be utilized in any number of planning techniques and that the predicted wait time may be overlaid on a map or summed with predicted travel times to determine overall trip times.  Examiner maps the first travel time and first wait time to the recited first total time.  Examiner maps the second travel time and second wait time to the recited second total time.) and based on determining that the first total time is shorter than the second total time, providing navigation to the first merchant physical location (see Sahay at [0077] which discloses the use of wait time to facilitate comprehensive trip planning and that wait time may be combined with travel time to select a particular point-of-interest based on total trip time and that the predicted wait time provided by the wait time client may be combined with other navigation-related information, such as estimated travel time, to select a particular point-of-interest based on total trip time.)
Sahay does not expressly disclose using the real-time energy consumption data at each of the first merchant physical location and the second merchant physical location, which in a related art, Warren teaches (see Warren at [0031] which discloses that a monitoring module 205 may monitor an aspect of a dwelling. The aspect of the dwelling may include at least partially one of a dwelling energy consumption and an energy consumption of an appliance; also see Warren at [0031] which discloses that the one or more monitored aspects of the dwelling may be compared to one or more aspects of another dwelling and/or one or more aspects of averaged aspects of a group of dwellings.  Examiner notes that energy consumption of an appliance at a dwelling may be compared to the energy consumption of another appliance at another dwelling.  Examiner maps dwelling to merchant physical location.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sahay to include using the real-time energy consumption data at each of the first merchant physical location and the second merchant physical location, as taught by Warren.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to monitor a home or business with respect to the aspects of the dwelling of at least one of a dwelling energy consumption, a current energy price, a peak energy price, a current status of an appliance, an energy consumption of the appliance, as suggested by Warren at [0006].
The modified Sahay does not expressly disclose using a real-time merchant staffing level relative to a predetermined merchant staffing level at each of the first merchant physical location and the second merchant physical location, the real-time merchant staffing level determined based on tracking data received from a personnel tracking system that tracks employee time and attendance at respective ones of the first merchant physical location and the second merchant physical location, which in a related art, Douglas teaches (see Douglas at [0068] which discloses that a path management unit 205 may be configured to determine whether to increase or decrease the number of personnel at a service location, based on a customer density at the service location.  Examiner notes that this can be performed for any number of service locations.  Douglas at [0068] further discloses that the path management system 205 may be configured to detect that a queue at a point of sale exceeds a predetermined wait time and provide instructions to open another register at the point of sale, and that in some embodiments, path management system 205 may be configured to provide instructions to one or more of the users in the queue, for example through a user device, to move to another point of sale.  Examiner maps the path management unit to the personnel tracking system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sahay to use a real-time merchant staffing level relative to a predetermined merchant staffing level at each of the first merchant physical location and the second merchant physical location, the real-time merchant staffing level determined based on tracking data received from a personnel tracking system that tracks employee time and attendance at respective ones of the first merchant physical location and the second merchant physical location, as taught by Douglas.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to benefit users and providers of location-based services, as suggested by Douglas at [0003].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay et al. (US 2016/0363450) in view of Warren et al. (US 2015/0032277), in view of Douglas et al. (US 2017/0006429), and further in view of Zamer et al. (US 2015/0317681).

Regarding claim 18, the modified Sahay teaches the non-transitory machine-readable medium of claim 17, wherein: determining the first wait time and the second wait time based on a plurality of factors at each of the first and second merchant physical locations, respectively, (see Sahay at [0049] which discloses that the measured wait data, the crowdsourced wait data, and the wait time predictive model impacts the overall accuracy of the predicted wait data that the wait time server generates; Examiner maps the measured wait data, the crowdsourced wait data, and the wait time predictive model to the plurality of factors). 
The modified Sahay does not expressly disclose wherein the plurality of factors includes one or more of a total payment volume, a payment volume per unit time, a payment volume per device, a number of transaction processing devices, a rate of transactions, and a consumption rate of at least one of a plurality of consumable goods or utilities, which in a related art, Zamer teaches (see Zamer at [0040] which discloses that the merchant activity information may include a rate of revenue; also, see Zamer at [0040] which discloses that the merchant activity information may include a rate of transactions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sahay to include a rate of transactions, as taught by Zamer.  
One would have been motivated to make such a modification to monitor merchant activity by way of determining when a number of merchant transactions exceeds a particular number of transactions per minute, as suggested by Zamer at [0021].  

Regarding claim 19, the modified Sahay teaches the non-transitory machine-readable medium of claim 18, wherein the operations further comprise: determining baseline levels for each of the plurality of factors, wherein the first wait time and the second wait time are correlated to deviations from the baseline levels for each of the plurality of factors (see Sahay at [0060] in conjunction with Fig. 3 which discloses a point of sale system and that the queue constraints constrain the velocity of the mobile device to a predetermined threshold and constrain the walking angle to lie with a range of angles defined by a threshold angle; Examiner maps the velocity of the mobile device and the walking angle to the plurality of factors; Examiner further maps their respective thresholds to the baseline levels).
Regarding claim 20, the modified Sahay teaches the non-transitory machine-readable medium of claim 18, wherein the operations further comprise: detecting an increase in one or more of the plurality of factors; and responsive to detecting the increase, determining a corresponding increase in at least one of the first wait time and the second wait time (see Zamer at [0043] which discloses that a first merchant 602 may have established a particular merchant activity rule that specifies when the number of customers waiting for service exceeds a particular number (e.g., five, as shown in the example of the customers 603 of FIG. 6), any additional customers may be referred to one or more allied second merchants.  Zamer further discloses that in another case, the first merchant may have established a particular merchant activity rule that specifies a particular customer wait time, over which one or more customers should be referred to the allied second merchant.  Furthermore, Zamer discloses that a rule can be based on a number of customers or potential customers entering an area (such as 10 yards from the merchant food truck) and a number of customers or potential customers exiting an area (such as the same 10 yard distance or from the point of sale area), and when a specified difference between those numbers is reached, indicating high congestion or volume for the first merchant 602, referrals to the second merchant 604 may start when customers are detected entering the specified area.  Examiner notes that a customer is referred to another merchant when an increase in customers is detected associated with high congestion or volume, as disclosed in Zamer.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661